UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedNovember 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File No.000-52645 STRONGBOW RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada 20-4119257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 N. Rainbow Blvd., Suite 250, Las Vegas, Nevada 89107 (Address of principal executive offices)(zip code) (403) 241-8912 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the ExchangeAct. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities and Exchange Act of 1933 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As of January 14, 2015, there were 29,881,824 shares of common stock, par value $0.001, outstanding. Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 1 ITEM2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4.CONTROLS AND PROCEDURES 14 PART II-OTHER INFORMATION 15 ITEM 1.LEGAL PROCEEDINGS 15 ITEM 1A.RISK FACTORS 17 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4.MINE SAFETY DISCLOSURES 25 ITEM 5.OTHER INFORMATION 25 ITEM 6.EXHIBITS 25 SIGNATURES PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FINANCIAL STATEMENTS NOVEMBER 30, 2014 (An Exploration Stage Company) BALANCE SHEETS STATEMENTS OF OPERATIONS STATEMENTS OF CASH FLOWS NOTES TO FINANCIAL STATEMENTS STRONGBOW RESOURCES INC. (An Exploration Stage Company) BALANCE SHEETS November 30, February 28, $ $ (Unaudited) ASSETS Current assets Cash Receivable - Prepaid expense and other 81 Due from related party - Note receivable - Equipment Oil and gas properties, full cost method LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable Accrued liabilities Due to related parties Advances and notes payable Derivative financial liabilities - Asset retirement obligations Stockholders' deficit Capital Stock Authorized: 750,000,000 common shares, par value $0.001 per share Issued and outstanding: 29,881,824common shares (27,121,684 at February 28, 2014) Additional paid in capital Accumulated other comprehensive loss ) ) Deficit accumulated during the exploration stage ) ) The accompanying notes are an integral part of these financial statements 1 STRONGBOW RESOURCES INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative results from July 9, 2004 to November 30, Three months ended November 30, Nine months ended November 30, General and administrative expenses Consulting $ $ $
